Citation Nr: 9925204	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right shoulder 
(major).

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fractured right tibia and fibula.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had certified active service from June 1971 to 
October 1977 and from September 1978 to November 1995.

This appeal arises from an April 1996 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for a bilateral 
hand and finger disorder and a low back disorder, and granted 
entitlement to service connection for degenerative joint 
disease of the right shoulder (major) and residuals of a 
fractured fibula and tibia of the right leg and assigned a 
separate noncompensable evaluation for each disability, 
effective from December 1, 1995.  

In April 1997, the Board of Veterans' Appeals (Board) 
determined that the claims for service connection for a 
bilateral hand and finger disorder and a low back disorder 
were not well grounded, and remanded the issues of 
entitlement to increased (compensable) evaluations for  
degenerative joint disease of the right shoulder and 
residuals of a fractured right tibia and fibula for 
additional development.  

In August 1997, the RO increased the noncompensable ratings 
for the right shoulder and right tibia and fibula 
disabilities to 10 percent, effective from December 1, 1995.  
Since a rating in excess of 10 percent is possible for each 
of the foregoing disabilities, the issue of entitlement to an 
increased rating for degenerative joint disease of the right 
shoulder and residuals of a right fibula and tibia fracture 
remain on appeal and are before the Board in accordance with 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's degenerative joint disease of the right 
shoulder is manifested by full range of motion with pain and 
crepitus on movement.  The disability is productive of no 
more than slight impairment.

3.  The veteran's residuals of a fractured fibula and tibia 
of the right are manifested by subjective complaints of 
instability and pain with slight limitation of motion of the 
right ankle.  The disability is productive of no more than 
slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right shoulder 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103, 4.3, 4.7, 4.14, 4.40, 4.71a, Diagnostic 
Codes 5003-5201 (1998).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the right tibia and 
fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103, 4.3, 4.7, 4.14, 4.40, 4.71a, 
Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In rendering the April 1996 determination, the RO considered 
the veteran's service medical records and January 1996 VA 
examination report.

Regarding the right shoulder, the service medical records 
show in October 1967, the veteran complained of a right 
shoulder strain sustained while boxing.  



On examination at that time, pain was elicited and an 
impression of mild muscle strain was made.  In November 1967, 
the veteran reinjured the shoulder and an impression of 
probable tendonitis or bursitis was noted.  In March 1969, 
the veteran complained of subluxation with slight, occasional 
pain; however, x-ray findings were negative.  Thereafter, a 
September 1969 clinical entry reveals the veteran had an 
asymptomatic right acromioclavicular joint with mild muscle 
atrophy.  The area of "popping" could not be localized.

The service medical records then show that the veteran 
reinjured the right shoulder in February 1994.  A February 
1994 magnetic resonance imaging (MRI) of the right shoulder 
revealed moderate acromioclavicular joint hypertrophy which 
impinged on the musculotendinous junction of the 
supraspinatus, although there was no evidence of a focal 
rotator cuff tear and a radiographic report disclosed 
degenerative joint disease of the right shoulder.  The 
reports also show that from February to March 1994 the 
veteran participated in physical therapy.  

A physical therapy consultation report initially documents 
flexion to 145 degrees with abduction to 130 degrees in 
February 1994.  Pain and tenderness and an assessment of 
probable rotator cuff syndrome were also noted.  In March 
1994, flexion was to 180 degrees with abduction to 180 
degrees, external rotation to 95 degrees and internal 
rotation to 68 degrees.  The assessment was chronic cuff 
syndrome.  Continued complaints of pain were also recorded in 
May 1994.  At that time, findings showed tenderness of the 
anterior ligament without tenderness of the acromioclavicular 
joint.  Range of motion was full and neurovascularly intact.  
The assessment was right (shoulder) impingement.  A clinical 
entry in June 1994 shows gradual improvement of the right 
shoulder although pain probably due to hypertrophy of the 
acromioclavicular joint which impinges on the supraspinatus.  



Regarding the fracture of the right leg and ankle, the 
service medical records show in September 1970, the veteran 
fractured the midshaft of the right fibula and distal end of 
the tibia while playing Lacrosse.  On hospital admission, the 
veteran had considerable swelling and pain of the ankle, 
although x-rays showed satisfactory reduction.  The leg was 
placed in a long-leg cast.  The final diagnosis was 
trimalleolar fracture of the right ankle.  

A September 1970 radiographic report revealed fractures of 
the end of the tibia and midshaft of the fibula.  The fibular 
fracture was comminuted and showed some separation of the 
fracture fragments with satisfactory overall position and 
alignment.  The tibial fracture involved the posterior 
malleolus and showed only very slight separation and superior 
displacement.  A small separate ossicle was also present 
adjacent to the medial malleolus due to an ununited 
ossification center.  

Clinical entries thereafter show that approximately six weeks 
after the incident, clinical findings were essentially 
normal.  The leg was nontender with minimal swelling, and 
range of motion was full with "ok" X-ray findings. An 
October 1970 x-ray study of the right ankle demonstrated a 
healing of fractures in good position, although there was 
mild bony demineralization, probably due to immobilization.  
On orthopedic consultation in November 1970, range of motion 
of the ankle and knee remained full and strength was 
essentially normal.  X-ray reports in November 1970 also 
showed healing of the fracture of the bones with fragments in 
good position.  

Annual examinations dated from July 1971 to October 1982 
revealed no deformity and full range of motion of the right 
leg.  Although a hairline fracture of the right tibia and 
ankle in 1970 secondary to playing football, casted for 8 
weeks, good recovery was noted.  Although complaints of 
tenderness of the right foot were documented in February 
1984, on annual examination in November 1986, full range of 
motion of the ankle and leg and muscle strength intact was 
noted.  Clinical findings thereafter were essentially normal.

On VA examination in January 1996, regarding the right 
shoulder, it was initially noted that the veteran was right-
handed.  During the interview, the veteran stated that he 
sustained that injury while participating in a sporting 
event.  He recalled seeking treatment but stated that no 
specific diagnosis was made.  The veteran also stated that 
approximately one year before, he experienced discomfort and 
a MRI detected arthritis by history.  Consequently, he 
received cortisone injections and participated in physical 
therapy.  

On examination, the veteran stated that the disorder had been 
asymptomatic since the cortisone injections except for 
occasional audible crepitus of the joint.  The veteran added 
that he was only impaired with throwing a football.  On 
physical examination, the veteran demonstrated full range of 
motion of the joint, as abduction and flexion ranged from 0-
180 degrees and internal and external rotation ranged from 0-
90 degrees.  No evidence of bicipital tendinitis was noted, 
although x-rays revealed degenerative changes of the right 
shoulder.  After examination, the examiner noted the right 
shoulder with a history of MRI evidence of arthritis and with 
symptom relief following one cortisone injection, and 
currently, with residuals of sequelae of a normal examination 
and radiographic evidence of degenerative changes.

Regarding the fracture of the right leg and ankle, the 
veteran reported that in 1970 he fractured the midshaft of 
his tibia and fibula after stepping into a sprinkler hole 
while participating in a sporting activity.  The veteran 
added that the proximal fracture of the tibia or fibula was 
asymptomatic and without deformity.  Physical examination 
revealed that the extremities were without clubbing, cyanosis 
or edema.  His pulses and reflexes were 2+ and symmetrical.  

Examination of the right ankle demonstrated full range of 
motion.  Dorsiflexion was from 0 to 20 degrees and plantar 
flexion was from 0-45 degrees.  No evidence of erythema, 
edema, cyanosis, or discoloration was demonstrated.  
Examination of the right leg also revealed no evidence of a 
mid-calf deformity secondary to the aforementioned fracture.  
X-rays showed a deformity of the mid shaft of the right 
fibula consistent with healed fracture without evidence of 
acute fractures.  

After examination, the examiner noted a status post fracture 
of the right leg and ankle sustained in 1970 with residuals 
of perceived instability of the right ankle on uneven 
surfaces, a normal examination, and radiographic evidence of 
a deformity of the midshaft of the right fibula.

On VA examination in July 1997, the examiner noted that the 
veteran's medical records were reviewed and thereafter 
discussed the veteran's medical history.  During examination, 
regarding the right shoulder, the veteran stated that he had 
difficulty with overhead activities since sustaining the 
injury in service.  He also had difficulty with throwing the 
football and reaching his arm over his head.  The veteran 
added that the disability was not bothersome on a daily basis 
but on more active days he experienced pain.  

The veteran's main complaint was the inability to raise his 
arm over his head and pain.  Physical examination revealed no 
atrophy of the deltoid or spinatous group.  Forward elevation 
(flexion) was to 180 degrees with abduction to 180 degrees, 
external and internal rotation were to 90 degrees.  There was 
no pain on motion and anterior apprehension sign was 
negative.  Minimal crepitation during range of motion tests 
which appeared to be along the posterior joint line was 
detected, and although the acromioclavicular joint was not 
tender, a minimally positive impingement sign was noted.  
Weakness on internal or external rotation which were 
performed repetitively and repeatedly was not demonstrated.  
The diagnosis was minimal degenerative changes of the right 
glenohumeral joint (shoulder).

With regard to the right leg disability, the veteran stated 
that his ankle is unstable and turned when he stepped off of 
curbs or walked on uneven terrain.  He, however, had never 
worn a brace, had participated in physical therapy only in 
intervals, and had remained active as a marathon runner.  He 
had run six marathons over the past decade.  The veteran also 
denied having pain on a daily basis or any other complaints 
of the ankle or tibia.  Examination of the right tibia and 
fibula showed a normal alignment without evidence of 
deformity, tenderness, swelling, or motion.  

For the right ankle, dorsiflexion was to 20 degrees with 
plantar flexion to 40 degrees, inversion to 10 degrees, and 
eversion to 15 degrees.  There was a +1 to 1-1/2 laxity to a 
gentle anterior drawer's sign with the ankle in relaxed 
plantar flexion.  No pain with resisted flexion or extension 
was noted and strength was excellent on motion.  The 
diagnosis was right ankle, status post multiple strains with 
residual instability and status post right tibia/fibula 
fracture healed with x-ray deformity. 

After examination, the examiner reiterated findings 
associated with the veteran's ankle and shoulder.  The 
examiner then stated that the veteran had mild pain of the 
right shoulder which did not cause a very significant amount 
of functional loss.  He did not have pain of the right ankle, 
just a sense of instability.  The examiner then stated that 
the veteran's main complaints were instability of the ankle 
and intermittent pain of the shoulder and that there was 
adequate pathology to support each of these complaints.  
However, no weakened motion, excessive fatigability or 
incoordination of either the ankle, leg, or shoulder was 
present.  Therefore, further or additional range of motion 
losses due to these problems should not be assigned.  The 
veteran also could perform average employment in a civil 
occupation.  

The examiner then stated that pain was not present on 
examination of the ankle, shoulder, or leg.  Additionally, 
there was no atrophy of either of the areas, skin changes, or 
other objective manifestations that demonstrated disuse or 
functional impairment of the leg, ankle, or shoulder.  The 
veteran took Tylenol and anti-inflammatory medications 
intermittently to obtain relief from symptoms.  The examiner 
concluded that the veteran's symptoms and complaints were 
consistent with the pathology identified radiographically and 
on physical examination. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  


It is initially noted that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10.  

As the veteran's disabilities involve residuals of 
degenerative disease of the right shoulder and residuals of a 
fractured right fibula and tibia, the elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 
20 percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In this case, the diagnostic codes involving the shoulder of 
the major extremity require, at a minimum, associated 
malunion of the clavicle or scapula, which warrants a 10 
percent evaluation, or associated malunion of the humerus 
causing moderate deformity, or limitation of motion of the 
arm at the shoulder level, each of which warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5202, 5203 (1998).

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent rating and malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent rating.  With marked knee or ankle 
disability, it is rated 30 percent.  Nonunion of the bones, 
with loose motion which requires a brace is rated 40 percent 
disabling of the tibia and fibula.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5262.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is noted that it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.

Analysis

As noted above, in relevant part, in April 1996, service 
connection for degenerative joint disease of the right 
shoulder and residuals of a fractured right fibula and tibia 
was granted and separately evaluated as noncompensably 
disabling, effective from December 1, 1995.  The veteran 
appealed therefrom.  

In August 1997, the noncompensable ratings were each 
increased to 10 percent, effective from December 1, 1995.  
Here the veteran was awarded service connection for a 
disability and he appealed that original rating.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35 
(1993). 

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  As previously noted, in April 1997, 
the Board remanded the issues for additional development.  
Subsequent to the remand, the veteran told the VA that he had 
not received treatment for the disabilities since January 
1996, and in July 1997 a subsequent VA examination was 
conducted.  In light of the foregoing and after reviewing the 
relevant evidence of record, the Board is satisfied that all 
necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed.  
Id. 


Right shoulder

Upon review of the rating criteria and recent clinical 
findings, the record shows that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent and that it is not in equipoise.  Gilbert, supra.  On 
examination in January 1996, range of motion was full without 
evidence of tendinitis.  Additionally, as demonstrated on VA 
examination in July 1997, flexion of the right shoulder is to 
180 degrees with abduction to 180 degrees, and internal and 
external rotation to 90 degrees, respectively.  Although pain 
on motion is present, there is no evidence of limited motion 
to midway between the side and shoulder level or evidence of 
recurrent dislocations at the scapulohumeral joint with 
frequent episodes of guarding on all arm movements.  38 
C.F.R. § 4.71a, Diagnostic Codes 5201, 5202.  Thus, the Board 
must find that the schedular criteria for an increased rating 
are not met, and a higher rating on that basis is not 
warranted.  38 C.F.R. § 4.7.

The Board recognizes the veteran's complaints of pain and 
crepitus of the right shoulder on movement.  Thus, a 10 
percent evaluation has been assigned.  The veteran's service-
connected disability, however, is not productive of 
additional impairment so as to warrant a rating in excess of 
10 percent.  The evidence of record does not show increased 
impairment due to excess fatigue, tissue loss, muscle 
wasting, or neurological impairment attributable to the 
service-connected disability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

As noted above, the veteran obtains relief from pain with 
Tylenol and other anti-inflammatory medication and states 
that functional impairment is limited and he does not 
experience pain on a daily basis.  Additionally, evidence of 
disuse and increased functional loss due to pain is not 
present and substantiated by clinical data associated with 
the veteran's service-connected disability.  As demonstrated 
by the evidence of record, the veteran's disability does not 
interfere with lifestyle activities.  Accordingly, an 
increased rating in this regard is not warranted.

It is also acknowledged that Diagnostic Code 5003 applies to 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Where the limitation of motion of the specific joint 
or joints involved is noncompensable under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
As previously noted, a 10 percent evaluation is already in 
effect.  Thus, an increased evaluation in this regard is not 
warranted.  Additionally, the Rating Schedule prohibits 
pyramiding under different diagnostic codes when evaluating 
the same disability or the same manifestation of a 
disability.  38 C.F.R. § 4.14.

Fibula and tibia

In this case, the probative and persuasive evidence shows 
that entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured fibula and tibia is not warranted.  

As such, the preponderance of the evidence is against the 
veteran's claim and is not in equipoise.  Gilbert, supra.  
The Board acknowledges the veteran's complaints of 
instability of the ankle and occasional pain.  Nevertheless, 
evidence of malunion of the tibia or fibula with moderate 
knee or ankle disability is not present.  As such, an 
increased rating under Diagnostic Code 5262 is not warranted.  
In January 1996, although x-rays revealed a deformity of the 
midshaft of the right fibula, physical examination was 
normal, as range of motion was full without evidence of 
clubbing, cyanosis, or edema.  

Additionally, recent clinical findings show that the 
alignment of the right tibia and fibula is normal without 
evidence of deformity, tenderness, or swelling.  Additionally 
limitation of motion for the right ankle is slight.  See 
38 C.F.R. § 4.71a, Plate II (1998).  Dorsiflexion is to 20 
degrees with plantar flexion to 40 degrees, inversion to 
10 degrees, and eversion to 15 degrees.  Further, in spite of 
the +1 to 1-1/2 laxity to a gentle anterior drawer's sign 
with the ankle in relaxed plantar flexion and evidence of 
pain with resisted flexion and extension, strength is 
excellent on each motion.  Accordingly, the veteran's 
impairment of the fibula and tibia is not productive of 
moderate knee or ankle disability.  Thus, entitlement to an 
evaluation in excess of 10 percent is not warranted.

A rating in excess of 10 percent under Deluca is not 
warranted as well.  As previously noted, the veteran's 
complaints of instability and pain are acknowledged.  
Nevertheless, the veteran's clinical picture is not 
productive of functional loss in excess of that contemplated 
by the rating schedule.  There is no evidence of weakened 
motion, excessive fatigability or incoordination of either 
the ankle or leg.  There is no atrophy of either of the 
areas, skin changes, or other objective manifestations that 
demonstrated disuse or functional impairment of either the 
leg or ankle, and the veteran obtains relief with Tylenol or 
other anti-inflammatory medication.  Considering the 
foregoing, the Board finds that the current schedular ratings 
adequately compensates the veteran for his impairment.  
Accordingly, an increased rating in this regard is not 
warranted.


Additional Matters

The Board is cognizant that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court) held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found-a practice known as "staged" ratings.  
Id; compare with Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.").  

However, after reviewing the clinical data presented in this 
case, particularly evidence received from the time of the 
veteran's application in November 1995 to the April 1996 
rating action, in conjunction with the veteran's statements, 
the Board finds that neither the degenerative joint disease 
of the right shoulder nor residuals of a fracture of the 
fibula or tibia, have been shown to be more than 10 percent 
disabling during any period when service connection has been 
in effect.  The disabilities are productive of no more than 
slight impairment, respectively.  Thus, additional 
consideration in this regard is not warranted and the 
veteran's claims for ratings in excess of 10 percent are 
denied.

The Board further notes that the pertinent provisions of 38 
C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability.  38 C.F.R. § 3.321(b)(1).  

However, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1) when there is no 
evidence of an exceptional disability picture.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  The veteran 
is capable of performing average employment duties in a civil 
occupation.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of degenerative joint disease of the right shoulder 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fractured fibula and tibia is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

